 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
        JENNIFER M.,
10                                                          Case No. 3:18-cv-05137-TLF
                                   Plaintiff,
11              v.                                          ORDER REVERSING
                                                            DEFENDANT’S DECISION TO
12      COMMISSIONER OF SOCIAL                              DENY BENEFITS AND
        SECURITY,                                           REMANDING FOR FURTHER
13                                                          PROCEEDINGS
                                   Defendant.
14

15          Jennifer M. has brought this matter for judicial review of defendant’s denial of her

16   applications for disability insurance and supplemental security income (SSI) benefits. The parties

17   have consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §

18   636(c), Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons below, the

19   undersigned reverses defendant’s decision to deny benefits and remands for further proceedings.

20                                I.      PROCEDURAL BACKGROUND

21          Plaintiff filed applications for disability insurance and supplemental security income

22   benefits in August 2014, alleging she became disabled as of March 1, 2014. Dkt. 9,

23   Administrative Record (AR) 69. Both applications were denied at the initial and reconsideration

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
 1   administrative review levels. Id. A hearing was held before an administrative law judge (ALJ).

 2   Id. Plaintiff appeared and testified, as did a vocational expert. AR 112-45. The ALJ determined

 3   that plaintiff can perform jobs existing in significant numbers in the national economy and

 4   therefore is not disabled. AR 69-82. Plaintiff filed a complaint with this Court, seeking reversal

 5   and remand for an award of benefits or, alternatively, for further proceedings.

 6                                    II.     STANDARD OF REVIEW

 7      The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error, or

 8   (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648, 654

 9   (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

10   accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

11   (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). This requires “more than

12   a mere scintilla,” though “less than a preponderance” of the evidence. Id.; Trevizo v. Berryhill,

13   871 F.3d 664, 674-75 (9th Cir. 2017).

14          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

15   F.3d 995, 1009 (9th Cir. 2014). It must weigh both the evidence that supports, and evidence that

16   does not support, the ALJ’s conclusion. Id. The Court considers in its review only the reasons the

17   ALJ identified and may not affirm for a different reason. Id. Furthermore, “[l]ong-standing

18   principles of administrative law require us to review the ALJ’s decision based on the reasoning

19   and actual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what

20   the adjudicator may have been thinking.” Bray v. Comm’r of SSA, 554 F.3d 1219, 1225-26 (9th

21   Cir. 2009) (citations omitted). “If the evidence admits of more than one rational interpretation,”

22   the Court must uphold the ALJ’s finding. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). It

23   is unnecessary for the ALJ to “discuss all evidence presented”. Vincent on Behalf of Vincent v.

24   Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (citation omitted) (emphasis in original). The

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
 1   ALJ must only explain why “significant probative evidence has been rejected.” Id. The Court

 2   should consider that “‘[w]here there is conflicting evidence sufficient to support either

 3   outcome,’” the Court “‘must affirm the decision actually made.’” Id. (quoting Rhinehart v.

 4   Finch, 438 F.2d 920, 921 (9th Cir. 1971)).

 5

 6                                       III.     ISSUES FOR REVEW

 7          1. Did the ALJ provide adequate reasons to reject an examining
               psychologist’s opinion?
 8
            2. Did the ALJ provide adequate reasons to discount lay testimony from
 9             plaintiff’s mother?

10          3. Did the ALJ provide adequate reasons to reject plaintiff’s testimony?

11          4. If the ALJ committed reversible errors, should the Court remand with
               directions to award benefits?
12
                                                IV.   DISCUSSION
13
            The Commissioner uses a five-step sequential evaluation process to determine if a
14
     claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. At step four of that process, a claimant’s
15
     residual functional capacity (RFC) is assessed to determine whether past relevant work can be
16
     performed, and, if necessary, at step five to determine whether an adjustment to other work can
17
     be made. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). At step five, the
18
     Commissioner has the burden of proof, which can be met by showing a significant number of
19
     jobs exist in the national economy that the claimant can perform. Tackett v. Apfel, 180 F.3d
20
     1094, 1099 (9th Cir. 1999); 20 C.F.R. §§ 404.1520(e), 416.920(e).
21
     A.     Medical Opinion Evidence
22
            The ALJ erred in rejecting the medical opinion of an examining psychologist regarding
23
     plaintiff’s mental-health limitations.
24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
 1          An ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted

 2   opinion of either a treating or examining physician. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th

 3   Cir. 2017) (quoting Ryan v. Comm'r of Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008)).

 4   Even when a treating or examining physician’s opinion is contradicted, an ALJ may only reject

 5   that opinion “by providing specific and legitimate reasons that are supported by substantial

 6   evidence.” Id.

 7          R.A. Cline, Psy.D., completed psychological evaluations of plaintiff in July 2014 and

 8   May 2016. In 2014, Dr. Cline performed a clinical interview and mental-status examination. AR

 9   576-80. She noted that plaintiff scored in the “marked to severe” range on anxiety and depression

10   inventories (BAI and BDI-II). AR 577.

11          On the 2014 examination, Dr. Cline observed that plaintiff was “clearly very anxious” in

12   her attitude and behavior and that her mood and affect were also anxious. AR 580. Dr. Cline

13   noted that plaintiff reported recent suicidal ideation and self-mutilating behavior. Id. She found

14   that plaintiff needed extra cues in a memory test and that her concentration, insight, and

15   judgment “appear variable.” Id.

16          Dr. Cline diagnosed plaintiff in 2014 with “Major depressive disorder, recurrent,

17   moderate”; “Anxiety disorder NOS with features of GAD and panic disorder”; chronic post-

18   traumatic stress disorder (PTSD), and “Personality disorder NOS with strong traits of borderline

19   personality disorder.” AR 578. Based on plaintiff’s mental-status exam and self-reports, Dr.

20   Cline assessed her GAF score at 50, indicating serious limitations in her ability to perform basic

21   tasks of daily life. Id.; England v. Astrue, 490 F.3d 1017, 1023 n.8 (8th Cir. 2007); Diagnostic

22   and Statistical Manual of Mental Disorders (Text Revision 4th ed. 2000) (“DSM-IV-TR”) at 34.

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
 1            Dr. Cline opined in 2014 that plaintiff would have marked limitations in communicating

 2   and performing effectively in a work setting and completing a normal work day and week

 3   without interruptions from psychologically based symptoms. AR 579. She opined that plaintiff

 4   would also be moderately limited in most other basic work activities. AR 578-79. She estimated

 5   that plaintiff’s impairments would last 9 to 12 months and opined that plaintiff’s conditions

 6   might improve with medications and therapy. AR 579. 1

 7            In her 2016 evaluation, Dr. Cline observed that these conditions had persisted despite

 8   treatment. AR 804. Dr. Cline reviewed her prior evaluation and again performed a clinical

 9   interview and mental status examination. She again found that plaintiff scored in the marked to

10   severe range in both anxiety and depression inventories. AR 802-03.

11            While Dr. Cline found that plaintiff’s cognitive signs were mostly within normal limits,

12   she also observed that plaintiff was agitated and could not keep still, “kept her hoodie up,” and

13   showed an anxious mood and affect. AR 805-06. Dr. Cline noted plaintiff reported ongoing

14   suicidal ideation and had self-mutilated that week. AR 805. She made a primary diagnosis of

15   borderline personality disorder, and also diagnosed chronic PTSD, “[u]nspecified mood

16   disorder,” and “[u]nspecified anxiety disorder with features of panic disorder and [generalized

17   anxiety disorder].” AR 803.

18            Dr. Cline opined in 2016, as she had in 2014, that plaintiff’s conditions would cause

19   marked limitations in communicating and performing effectively in a work setting and

20   completing a normal work day and week without interruptions from psychologically based

21

22   1
       After Dr. Cline completed her 2014 evaluation, Faulder Colby, Ph.D., reviewed it and found it supported, agreeing
     with Dr. Cline’s opinions as to plaintiff’s diagnoses and limitations. AR 795-97. Plaintiff assigns error to the ALJ’s
23   failure to mention Dr. Colby’s opinion. Dkt. 13, p. 7. Because Dr. Colby’s opinion was the same as Dr. Cline’s and
     the Court concludes that the ALJ failed to give adequate reasons to reject Dr. Cline’s opinion, the Commissioner on
     remand should also assess the amount of weight Dr. Colby’s opinion should receive.
24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 5
 1   symptoms. AR 804. She added that plaintiff would also have marked limitations in maintaining

 2   appropriate behavior in a workplace. Id. Dr. Cline estimated that these impairments would last at

 3   least 12 months. Id.

 4          The ALJ gave “[l]ittle weight” to Dr. Cline’s opinions. AR 78. However, none of the

 5   reasons the ALJ gave were either clear and convincing, or specific and legitimate; and the

 6   reasons were not supported by substantial evidence.

 7          As a preliminary matter, plaintiff contends that the ALJ failed to give any reason for

 8   rejecting Dr. Cline’s July 2014 opinion. The ALJ discussed the 2014 and 2016 opinions in the

 9   same paragraph. Immediately after summarizing the 2016 opinion, he wrote “[l]ittle weight is

10   given to this opinion . . .” AR 78 (emphasis added). He did not expressly state what weight he

11   assigned the 2014 opinion. Nonetheless, the Court construes the ALJ’s analysis as applying to

12   both of Dr. Cline’s opinions. As the ALJ indicated, those opinions included the same limitations,

13   other than an added “marked” limitation in the 2016 opinion. Id. The ALJ’s reasons apply

14   equally to the 2014 opinion. See Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989) (court

15   may draw “specific and legitimate inferences from the ALJ’s opinion”).

16          The ALJ concluded that Dr. Cline’s opinions were inconsistent with the record. AR 31.

17   He explained that “despite having some issues with her mental impairments, overall the claimant

18   was able to control her impairments with medication and treatment and had generally normal

19   mental status examination findings.” AR 78. An opinion’s consistency with the record is an

20   important factor in assessing the weight to give the opinion. 20 C.F.R. §§ 404.1527(c)(4),

21   416.927(c)(4).

22          The ALJ’s finding of inconsistency is not supported by substantial evidence. First, the

23   record does not support the ALJ’s finding that plaintiff can “control her impairments with

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 6
 1   medication and treatment.” AR 78. The treatment notes do not support the ALJ’s conclusion:

 2   The record contains some “normal” mental-health signs, particularly with respect to plaintiff’s

 3   cognitive abilities. See AR 658-69, 737 (noting full orientation, sufficient fund of knowledge,

 4   normal memory, insight, and judgment). But these notes do not undermine Dr. Cline’s opinion,

 5   which was not based on plaintiff’s cognitive impairments but on impairments related to anxiety,

 6   depression, bipolar disorder, and PTSD. Dr. Cline made similar observations to those the ALJ

 7   cites and nonetheless opined that plaintiff was markedly limited in several areas. AR 578-80,

 8   804-06. She based those opinions on her interviews of plaintiff, results of anxiety and depression

 9   inventories, and Dr. Cline’s observations of plaintiff’s appearance and behavior. Id.

10           Dr. Cline’s opinions are supported by notes from visits throughout the relevant period.

11   Plaintiff’s treating providers noted that she showed agitation, anhedonia, dysphoric mood,

12   inappropriate and compulsive behavior, mood swings, paranoia, and pressured speech, and signs

13   of depression. See AR 639, 659, 674, 737, 833, 840, 846, 874. These signs varied; at other visits,

14   plaintiff’s providers noted that she had unpressured speech, appropriate behavior, and/or

15   euthymic mood. AR 658, 674-75, 718. Viewed as a whole, the record does not support the ALJ’s

16   conclusion that plaintiff’s impairments were controlled with medication and treatment. See Orn

17   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (Court may not affirm by locating quantum of

18   supporting evidence and ignoring non-supporting evidence). In one of her most recent visit

19   notes, plaintiff’s provider noted that plaintiff “clearly appears manic today with rapid speech and

20   inability to sit still.” AR 833.

21           Nor does this treatment record support the ALJ’s conclusion that plaintiff “had generally

22   normal mental status examination findings.” AR 78. Rather, as noted above, plaintiff’s providers

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 7
 1   consistently noted abnormal findings in areas related to the impairments described by Dr. Cline.

 2   See AR 578-80, 804-06; see also AR 639, 659, 674, 737, 833, 840, 846, 874.

 3          The ALJ also found that Dr. Cline’s opinions were inconsistent with the opinion of the

 4   state-agency reviewing psychologists, noting that those experts, “while non-examining[,] are

 5   familiar with social security regulations.” AR 78; see AR 155-57, 183-85. “The opinion of a

 6   nonexamining medical advisor cannot by itself constitute substantial evidence that justifies the

 7   rejection of the opinion of an examining or treating physician.” Morgan v. Comm'r of Soc. Sec.

 8   Admin., 169 F.3d 595, 602 (9th Cir. 1999). Because the ALJ gave no other legitimate, supported

 9   reason to reject Dr. Cline’s opinions, he could not rely on the opinions of the non-examining

10   experts to do so.

11          Remand is required; the RFC did not account for limitations that Dr. Cline opined, and

12   the ALJ failed to give either clear and convincing, or specific and legitimate reasons, supported

13   by substantial evidence, to discount Dr. Cline’s opinion.

14          Plaintiff also challenges the ALJ’s decision to assign “little weight” to the GAF scores

15   that Dr. Cline assessed. AR 79. Although a GAF score “standing alone” does “not control

16   determinations of whether a [claimant’s] mental impairments rise to the level of a disability,” it

17   is “relevant evidence” of the claimant’s ability to function, and therefore “may be a useful

18   measurement.” Garrison v. Colvin, 759 F.3d 995, 1002 n. 4 (9th Cir. 2014); England v. Astrue,

19   490 F.3d 1017, 1023 n.8 (8th Cir. 2007). Accordingly, the Commissioner should consider the

20   GAF scores that Dr. Cline’s found when reassessing plaintiff’s disability claim.

21   B.     Plaintiff’s Testimony

22          Plaintiff also contends that the ALJ erred in discounting her symptom testimony.

23          In weighing a plaintiff’s testimony, an ALJ must use a two-step process. First, the ALJ

24   must determine whether there is objective medical evidence of an underlying impairment that

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 8
 1   could reasonably be expected to produce some degree of the alleged symptoms. Trevizo v.

 2   Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). If the first step is satisfied, and provided there is no

 3   evidence of malingering, the second step allows the ALJ to reject the claimant’s testimony of the

 4   severity of symptoms if the ALJ can provide specific findings and clear and convincing reasons

 5   for rejecting the claimant’s testimony. Id.

 6          Here, plaintiff testified regarding her past work and attempts to work; the medications she

 7   takes for bipolar disorder, anxiety, and to help her sleep; her daily activities and lack of a social

 8   life; her anxiety and bipolar symptoms; and her limitations from physical conditions. See AR

 9   125-41.

10          The ALJ stated that he discounted plaintiff’s testimony about her mental-health

11   limitations, AR 75, and he stated broadly that “[t]he claimant’s allegations are found to be not

12   fully consistent with the evidence of record in this case” and “the medical findings do not

13   support the existence of limitations greater than the above listed [RFC].” AR 76. In the RFC, the

14   ALJ limited plaintiff to “simple, routine tasks that are Specific Vocational Preparation 1 or 2

15   type tasks; and no public contact, superficial contact with co-workers, and no teamwork.” AR 74.

16          In resolving questions of credibility and conflicts in the evidence, an ALJ’s findings

17   “must be supported by specific, cogent reasons.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.

18   1998). The ALJ can do this “by setting out a detailed and thorough summary of the facts and

19   conflicting clinical evidence, stating his interpretation thereof, and making findings.” Id.

20          Here, the ALJ failed to give any specific reasons for rejecting plaintiff’s testimony about

21   her mental health limitations. See id.; AR 76-77. Instead of providing specific, cogent reasons for

22   rejecting plaintiff’s testimony, the ALJ summarized mental-health treatment notes during the

23   relevant period. See AR 75-77. He noted both positive and negative indications in 2014 and

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 9
 1   2015. He noted some improvement in 2016, but also acknowledged that plaintiff showed

 2   heightened symptoms later in the year after she refrained from some of her medications. See AR

 3   76-77.

 4            The ALJ did not state any inferences, reasoning, or conclusions based on this record. Id.

 5   Accordingly, the ALJ failed to give legally sufficient reasons to discount plaintiff’s testimony

 6   regarding her mental-health limitations. See Reddick, 157 F.3d at 725. The Commissioner must

 7   reweigh this evidence on remand.

 8   C.       Lay Testimony

 9            Finally, plaintiff contends the ALJ failed to give germane, supported reasons to reject the

10   testimony that plaintiff’s mother gave in third-party function reports from August and November

11   2014 and a declaration from October 2016. AR 310, 337, 372. Plaintiff’s mother, Ms. Tiffany,

12   testified about plaintiff’s limitations from fatigue, lack of sleep, emotional issues, and problems

13   with memory and concentration. See AR 311, 315, 338, 341-423, 373-74. The ALJ rejected this

14   testimony, observing that plaintiff’s mother is not a disinterested third party and has no medical

15   training and finding that her testimony is inconsistent with the record as a whole. AR 78-79.

16            Because, as discussed above, the ALJ made numerous errors in evaluating both the

17   medical evidence and plaintiff’s testimony, and the ALJ relied on those flawed analyses in

18   evaluating the lay witness testimony, the ALJ also erred in discounting the lay witness testimony.

19            And, the first two reasons the ALJ gave for rejecting Ms. Tiffany’s testimony are invalid

20   on their face. An ALJ cannot rely on a lay witness’s lack of medical training to reject the

21   witness’s testimony, because medical expertise is irrelevant to the purposes of such testimony.

22   See Dodrill v. Shalala, 12 F.3d 915, 918–19 (9th Cir. 1993) (“[F]riends and family members in a

23   position to observe a claimant’s symptoms and daily activities are competent to testify as to her

24   condition.”); SSR 06-03p, 2006 WL 2329993, at *2 (“[W]e may use evidence from ‘other

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 10
 1   sources,’ as defined in 20 CFR 404.1513(d) and 416.913(d), to show the severity of the

 2   individual’s impairment(s) and how it affects the individual's ability to function.... [I]nformation

 3   from such ‘other sources’ may be based on special knowledge of the individual and may provide

 4   insight into the severity of the impairment(s) and how it affects the individual’s ability to

 5   function.”). Nor can an ALJ rely on the fact that the lay witness is not a disinterested third party.

 6   See Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (“Such a broad

 7   rationale for rejection contradicts our insistence that, regardless of whether they are interested

 8   parties, friends and family members in a position to observe a claimant’s symptoms and daily

 9   activities are competent to testify as to [his or] her condition” [internal quotation marks

10   omitted]).

11   D.        Remand for Further Proceedings

12             Plaintiff asks that the Court remand for the Commissioner to calculate and award

13   benefits. “The decision whether to remand a case for additional evidence, or simply to award

14   benefits[,] is within the discretion of the court.” Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir.

15   2017) (internal quotation marks omitted) (applying three-step credit-as-true test).

16             Although plaintiff contends that, if the improperly rejected evidence is credited as true,

17   “outright benefits would be merited,” she does not address how this case fulfills each of the

18   required elements to remand for benefits. Dkt. 13, pp. 2, 15; see Trevizo, 871 F.3d at 682-83. The

19   Court cannot conclude that “further administrative proceedings would serve no useful purpose.”

20   See id.

21             On remand, the ALJ should evaluate the entire record, including medical evidence,

22   plaintiff’s testimony, and the lay witness testimony. The ALJ should determine whether plaintiff

23   has demonstrated that she is unable to perform her past relevant work, at step four and—if not—

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 11
 1   whether she can perform other jobs existing in significant numbers in the national economy, at

 2   step five.

 3                                            CONCLUSION

 4           Based on the above analysis, the Defendant’s decision to deny benefits is REVERSED,

 5   and the matter is remanded to the Commissioner for further proceedings.

 6           Dated this 12th day of July, 2019.

 7

 8

 9                                                       A
                                                         Theresa L. Fricke
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     PROCEEDINGS - 12
